Case: 14-10605   Date Filed: 08/19/2014   Page: 1 of 7


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10605
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:12-cv-00735-BJD-PDB


LESTER MATHIS,

                                                            Plaintiff-Appellant,

                                  versus

DAVID ADAMS,
HOWARD CAREY,
                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 19, 2014)



Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
               Case: 14-10605     Date Filed: 08/19/2014   Page: 2 of 7


      Lester Mathis, an inmate of the Florida Department of Corrections, appeals

the district court’s order striking his objections to the magistrate judge’s report and

recommendation (R&R) and its grant of summary judgment to the defendants on

his 42 U.S.C. § 1983 claim. Mathis claimed the defendants, prison guards David

Adams and Howard Carey, used excessive force against him during an altercation

in the prison shower room. On appeal, Mathis argues the district court abused its

discretion by not excusing the untimeliness of his objections and that the district

court erred in determining that uncontroverted video evidence so blatantly

contradicted his account that the court was not required to adopt his version of the

facts for the purposes of ruling on the defendants’ motion for summary judgment.

Based on the latter argument, Mathis argues the district court erred in granting

summary judgment to the defendants and in determining that they are entitled to

qualified immunity. Upon review, we affirm in part and vacate and remand in part.

                                  I. DISCUSSION

A.    Striking Mathis’s Objections to the R&R

      Rule 72(b)(2) required Mathis to file and serve his written objections to the

R&R no later than 14 days after the R&R was served on him. However, Rule

6(b)(1)(B) authorized the court, on Mathis’s motion, to extend the time for filing

objections for good cause if Mathis had “failed to act because of excusable

neglect.” “We review a district court’s determination of excusable neglect for



                                           2
              Case: 14-10605     Date Filed: 08/19/2014      Page: 3 of 7


abuse of discretion.” Advanced Estimating Sys., Inc. v. Riney, 130 F.3d 996, 997

(11th Cir. 1997).

      The district court did not abuse its discretion in determining that Mathis had

failed to show any justification for the untimeliness of his objections because

Mathis failed to file a motion as required for an after-the-fact extension under Rule

6(b)(1)(B) and because, by Mathis’s own account, his failure to turn his objections

in on time resulted from his decision to wait for the objections to be typewritten,

even though he knew handwritten objections were sufficient. The district court

was therefore within its discretion to strike Mathis’s objections as untimely. See

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 395 (1993)

(considering “whether [the delay] was within the reasonable control of the movant”

in determining whether it resulted from excusable neglect); see also Young v. City

of Palm Bay, Fla., 358 F.3d 859, 863 (11th Cir. 2004) (“The district court has a

range of options; and so long as the district court does not commit a clear error in

judgment, we will affirm the district court’s decision.”).

B.    Granting Summary Judgment to the Defendants

      “We review a district court’s grant of summary judgment de novo, applying

the same legal standards that controlled the district court’s decision.” Levinson v.

Reliance Standard Life Ins. Co., 245 F.3d 1321, 1325 (11th Cir. 2001). Ordinarily,

this entails viewing the facts in the light most favorable to the nonmoving party,



                                          3
              Case: 14-10605     Date Filed: 08/19/2014    Page: 4 of 7


but “[w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (11th Cir. 2007). More

specifically, when uncontroverted video evidence is available, the court should

view the facts in the light depicted by the video recording. Id. at 380-81.

      In the instant case, Mathis and the defendants told contradictory stories

about what happened after the defendants took Mathis and another inmate into the

shower area for their evening showers. According to Mathis, after the defendants

put the other inmate in the far shower stall, the defendants improperly removed his

handcuffs before securing his shower gate and then assaulted him in his stall by

punching and kicking him, stabbing him with the shower keys, and spraying him

with mace. Mathis claimed this assault lasted approximately thirty minutes before

the defendants called for backup.

      The defendants, meanwhile, claim that after they brought Mathis to his stall,

he managed to slip his handcuff and punched Adams in the face, requiring Adams

and Carey to use physical force, including using mace, to restrain him. The

defendants further claimed that they had only entered the shower area for

approximately one minute before the assault took place and Adams radioed for

backup.



                                          4
               Case: 14-10605     Date Filed: 08/19/2014    Page: 5 of 7


      The video evidence showed that Adams and Carey brought Mathis to the

shower area at approximately 5:50 p.m. and that approximately one minute after

entering the shower Adams radioed for backup. The video evidence further

established that a total of approximately five minutes elapsed from the time Adams

and Carey first took Mathis into the shower area to the time Mathis was taken

away to receive medical attention. The video evidence did not, however, depict

what happened in the shower stall.

      In light of the uncontroverted video evidence, the district court was required

to view the facts in the light depicted by the video even if Mathis’s allegations

contradicted its depiction. Id. As a result, the district court could not credit

Mathis’s allegation that the defendants beat him for thirty minutes, as that

allegation was “blatantly contradicted by the record, so that no reasonably jury

could believe it.” Id. at 380. However, the district court erred insofar as it credited

the defendants’ version of the facts over Mathis’s on issues not depicted by video

evidence. For example, the video evidence could not directly establish whether

Mathis or Adams struck first. While the video evidence may have made it less

likely that Adams struck first in that it may not have been very sensible to assault a

prisoner and then immediately call for backup, it did not “so utterly discredit” that

allegation “that no reasonable jury could have believed [it].” Id. And if Adams

struck Mathis first prior to any provocation, such an assault could support a finding



                                           5
               Case: 14-10605     Date Filed: 08/19/2014    Page: 6 of 7


that Adams applied force “maliciously and sadistically for the very purpose of

causing harm” in connection with an excessive-force claim under § 1983. See

Thomas v. Bryant, 614 F.3d 1288, 1304 (11th Cir. 2010) (internal quotation marks

omitted); see also Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir.

2001) (“[T]o prevail on a civil rights action under § 1983, a plaintiff must show

that he or she was deprived of a federal right by a person acting under color of state

law.”).

      The district court also erred by interpreting our decision in O’Bryant v.

Finch, 637 F.3d 1207 (11th Cir. 2011), to mean that Mathis, in asserting his

excessive-force claim, could not dispute the factual findings made in internal

prison disciplinary hearings. In O’Bryant, we held that “[i]f a prisoner is found

guilty of an actual disciplinary infraction after being afforded due process and

there was evidence to support the disciplinary panel’s fact finding, the prisoner

cannot later state a retaliation claim against the prison employee who reported the

infraction in a disciplinary report.” Id. at 1215-16. We did not hold in O’Bryant

that internal prison proceedings could usurp judicial fact finding outside the

context of a retaliation claim. The district court erred insofar as it interpreted

O’Bryant to limit its ability to review the factual allegations underlying Mathis’s

excessive-force claim under the traditional standard applicable to a motion for

summary judgment.



                                           6
                Case: 14-10605       Date Filed: 08/19/2014       Page: 7 of 7


       For these reasons, at least one disputed issue of material fact existed, and the

district court erred in granting summary judgment to the defendants. Similarly, the

district court erred in concluding the defendants were entitled to qualified

immunity 1 because in making this determination it failed to resolve a disputed

question of material fact—i.e., whether Adams or Mathis struck first—in Mathis’s

favor. See Bryant v. Jones, 575 F.3d 1281, 1295 (11th Cir. 2009).

                                     II. CONCLUSION

       In light of the foregoing, we will affirm the district court’s decision to strike

Mathis’s objections to the R&R as untimely, and we will vacate the district court’s

grant of summary judgment in the defendant’s favor and remand for further

proceedings consistent with this opinion.

       AFFIRMED IN PART, VACATED AND REMANDED IN PART.




       1
         We review a district court’s decision to grant or deny qualified immunity de novo.
Bryant v. Jones, 575 F.3d 1281, 1294 (11th Cir. 2009).


                                               7